Citation Nr: 1020567	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-14 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral metatarsalgia, previously evaluated as Morton's 
Neuroma, right foot, status post excision. 

			
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Columbia, South Carolina.  In the June 2005 rating 
decision, the RO granted a higher disability rating of 10 
percent for bilateral metatarsalgia, previously evaluated as 
Morton's Neuroma, right foot, status post excision effective 
March 7, 2005.  In the December 2005 rating decision, the RO 
continued the noncompensable disability rating for the 
Veteran's service-connected hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's increased rating claims. 

The record reflects that the Veteran was last afforded VA 
examinations to determine the degree of severity of his 
disabilities in June 2005 and December 2005.  In the 
Veteran's May 2010 Written Brief of Arguments, the Veteran, 
via his representative, claimed that his disabilities had 
increased in severity.  Given the reported worsening of the 
Veteran's disabilities since his last VA examinations, the 
Board finds that new VA examinations are necessary in order 
to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991). 

Additionally, the last treatment record is dated in November 
2005.  Any additional records since November 2005 should be 
obtained since they may contain information concerning his 
current level of disability.  38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disabilities 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO/AMC should arrange for a VA 
audiological examination of the Veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss.  All indicated studies should be 
performed.  The following considerations 
will govern the examination:

a.  The claims file and a copy of this 
remand will be made available to the 
examiner who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

b.  In addition to performing an 
audiological examination under VA's 
examination protocols, the examiner must 
fully describe the functional effects 
caused by the Veteran's hearing 
disability. 

3.  The RO/AMC should schedule a VA 
orthopedic examination of the Veteran's 
feet.

All symptoms and findings attributable to 
the Veteran's service-connected 
disability alone should be described in 
detail; the examiner in this regard 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should provide 
an opinion as to the extent that pain 
caused by the service-connected bilateral 
foot disability limits the Veteran's 
functional ability.  

The examiner should determine the level 
of disability due to the bilateral foot 
condition.  The examiner should indicate 
whether the level of disability is 
moderate, moderately severe, or severe. 
If the examiner is unable to comment on 
any of the above questions, he or she 
should so indicate and explain why. 

4.  The RO/AMC should then readjudicate 
the issues on appeal.  The RO/AMC should 
consider referral for an extraschedular 
evaluation, if appropriate.  If any 
benefit sought on appeal is not granted 
in full the RO/AMC must issue a 
supplemental statement of the case, and 
provide the Veteran and his 
representative an opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


